               Case 2:17-cv-01387-JCC Document 121 Filed 08/31/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        IN RE ZILLOW GROUP, INC. SECURITIES             CASE NO. C17-1387-JCC
          LITIGATION
10
                                                          MINUTE ORDER
11

12

13

14

15            The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17            This matter comes before the Court on the parties’ stipulation and proposed order
18   regarding scheduling (Dkt. No. 120). Pursuant to the parties’ stipulation, the Court hereby
19   ORDERS that the deadline to complete fact discovery, previously set for September 17, 2021, is
20   extended to November 17, 2021; the deadline to complete and exchange affirmative expert
21   reports, previously set for October 15, 2021, is extended to December 17, 2021; the deadline to
22   complete and exchange rebuttal expert reports, previously set for November 19, 2021, is
23   extended to January 21, 2022; and, the deadline to complete expert discovery, previously set for
24   December 17, 2021, is extended to February 18, 2022.
25   //
26   //


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 1
           Case 2:17-cv-01387-JCC Document 121 Filed 08/31/21 Page 2 of 2




 1        DATED this 31st day of August 2021.
                                                Ravi Subramanian
 2                                              Clerk of Court
 3
                                                s/Sandra Rawski
 4                                              Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1387-JCC
     PAGE - 2
